DETAILED ACTION
The Amendment filed June 23, 2021 has been entered. Claims 1 and 6 have been amended. Currently, claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2021 and 7/20/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 6/23/2021, with respect to the rejection of claim 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 6/23/2021, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the claim amendments.  However, upon further consideration, an updated rejection is made of claims 1-12 under 35 U.S.C. 103 over Koselka as presented below.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 3, the phrase “configured to as to be injection-moldable” should read as “configured to be injection-moldable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US Pat. No. 9,802,316 B2, hereinafter Koselka).

Regarding claim 1, Koselka teaches a sensor element (see Fig. 4, all elements), comprising: a supporting body (see Fig. 4, supporting body 402; see also col. 8, lines 20-56, supporting body 402 may be mobile robot, automobile, self-powered vacuum cleaner, etc.); and a sensor body (see Fig. 4, sensor body 101b/102b/104), the sensor body being planar and comprising an elastic material (see Fig. 4 and col. 8, line 20-55, planar elastic material 104; see also col. 6, line 23 through col. 7, line 8, description of various elastic materials 104, e.g. rubber, foam, etc.), a first surface and a second surface of the sensor body each having an electrically conductive materials (see Fig. 4 and col. 8, lines 20-56, signal transmitters 101b and 102b are signal transmitters and thus considered electrically conductive materials), wherein the supporting body and the sensor body are integrally formed (see Fig. 4, supporting body 402 and sensor body 101b/102b/104) are integrally formed as shown).
Koselka fails to specifically teach that the conductive materials 101b and 102b of Fig. 4 are electrically conducted coatings.
However, Koselka does teach that the conductive materials 101b and 102b may be conductive ink painted on to the desired surface (see col 6, line 23 though col. 7, line 8, discussion of materials 101b and 102b which may include conductive paint).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize an electrically conductive coating for the electrically conductive materials of Fig. 4 as further suggested by Koselka. This is because one of ordinary skill in the art would utilize any of the suggested materials of Koselka depending on the flexibility and/or conductivity of the layers as is known in the art.

Regarding claim 2, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the supporting body is tubular or disciform (col. 8, lines 20-56, supporting body 402 may be self-powered vacuum cleaner, considered by the Examiner as including disciform shapes).

Regarding claim 3, Koselka above teaches all of the limitations of claims 1 and 2.
Furthermore, Koselka teaches that the sensor body is tubular or disciform (col. 8, lines 20-56, supporting body 402 may be self-powered vacuum cleaner, and thus considered by the Examiner as the sensor body 101b/102b/104 also includes disciform shapes).

Regarding claim 4, Koselka above teaches all of the limitations of claims 1-3.
Koselka teaches that the sensor body closes off an opening of the supporting body (see Fig. 4 and 14, sensor body 101b/102b/104 (or 1401a/1402a/1404a) closes of an opening of the supporting body 402 (1450) as shown).

Regarding claim 5, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the electrically conductive coating of the first surface and of the second surface of the sensor body extends at least in sections over a first surface and a second surface of the supporting body (see Fig. 4, electrically conductive materials 101b and 102b cover the supporting body (vertical portions of 104) as shown).

Regarding claim 6, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the supporting body and the sensor body comprise plastic, and wherein the plastic is configured to be injection-moldable (see Fig. 4 and col. 3, line 3-8, supporting body and sensor body comprises plastic; see also col. 8, lines 20-56, integrated system may be part of a self-powered vacuum cleaner, considered by the Examiner as including injection molded plastics).

Regarding claim 7, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the supporting body and the sensor body have positive-locking elements that are complementary to each other (see Fig. 4, wherein the Examiner interprets that as the supporting body and the sensor body are integrally formed, that the surface between the two portions of material have a positive-locking elements in the form of chemical and mechanical bonds).

Regarding claims 8 and 9, Koselka above teaches all of the limitations of claims 1 and 2.
Koselka fails to teach that the supporting body has a flange which faces radially inward; wherein the sensor body extends on both sides of the flange of the supporting body.
However, Koselka does teach that the supporting body and the sensor body are integrally formed (see Fig. 4, supporting body 402 and sensor body 101b/102b/104 are integrally formed as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the device of Koselka such that the supporting body and sensor body were formed as two separate portions which may be attached to one another via one of well-known mechanisms, e.g. glue, flange, fasteners, etc. This would allow for the sensor body to be replaced without requiring the supporting body to be replaced, therefore saving operational costs. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

Regarding claim 10, Koselka above teaches all of the limitations of claim 1.
Koselka fails to specifically teach that the sensor body has a thickened portion in a transition region to the supporting body.
However, Koselka does teach that the supporting body and the sensor body are integrally formed (see Fig. 4, supporting body 402 and sensor body 101b/102b/104 are integrally formed as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the device of Koselka such that the supporting body and sensor body were formed as two separate portions which may be attached to one another via one of well-known mechanisms, e.g. glue, flange, fasteners, etc., and including thickened portions at the transition region. This would allow for the sensor body to be replaced and integrally secured, therefore saving operational costs.

Regarding claim 11, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches contact elements on the supporting body (see Fig. 4, contact elements connected between 101b /102b and processing unit 110), the contact elements being configured to produce a signal-conducting connection of the conductive coatings to a measuring device 

Regarding claim 12, Koselka above teaches all of the limitations of claims 1 and 6.
Koselka fails to specifically teach a method for producing the sensor element according to claim 6, comprising: producing the sensor element in a two-component injection-molding process.
However, Koselka does teach that the sensor elements may comprise plastic (see Fig. 4 and col. 3, line 3-8, supporting body and sensor body comprises plastic).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of producing the sensor element of Koselka via two-component injection-molding process. This allows for the material flexibility and strength to be tailored to the desired specifications as is known in the art of plastic component formation via injection-molding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855